Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
The amendment files 07/29/2021 has been entered. Claims 1-4, 6-11, 13-18, and 20-23 are pending. Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 have been amended. New claims 21-23 have been added. Claims 5, 12, and 19 have been cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEOPURA (US 20180007150) hereinafter DEOPURA in view of Xu et al. (US 20160104067) hereinafter Xu.
Regarding claim 1, DEOPURA teaches an apparatus for performing dynamic user integration in a group-based communication system (i.e. the server system provide a system for encouraging user engagement during a presentation to a group of users, [0084]), the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor (i.e. Fig. 1, items 117 and 124), cause the apparatus to: identify a user profile that has recently been associated with the group-based communication system or a communication channel of the group-based communication system (i.e. the presentation conference module can identify the user as a registered attendee of the presentation based on an identifier. This identifier can be any identification mechanism that confirms the user's identity, [0043]); based at least in part on a determination that the user profile has recently been associated with the group-based communication system or the communication channel (i.e. the presentation advertisement module 234 can determine a particular group of users might be interested in a particular presentation, based on user information that is associated with that particular group of users, [0041]).
However, DEOPURA does not explicitly disclose identify one or more actions for a user associated with the user profile to perform with respect to the group-based communication system or the communication channel; determine that the user has performed a first action of the one or more actions but has not performed a second action of the one or more actions; 4 of 19S392-0034US based at least in part on a determination that the user has performed the first action but not the second action, generate a user interface illustrating user integration with the group-based 
However, Xu teaches identify one or more actions for a user associated with the user profile to perform with respect to the group-based communication system or the communication channel (i.e. Fig. 3 and [0090], actions to be performed by the user that has a profile in a group based communication); determine that the user has performed a first action of the one or more actions but has not performed a second action of the one or more actions (i.e. users subscribed to a first group but who are not subscribed to a second group, and in some user-defined instances, only those users that have vi sited, posted to or otherwise interacted with the first group's news feed within the last month, [0155]); 4 of 19S392-0034USbased at least in part on a determination that the user has performed the first action but not the second action, generate a user interface illustrating user integration with the group-based communication system or the communication channel (i.e. Fig. 5 and [0094], a user interface is updated or edited (which corresponds to the generating part of the limitation) to show the user’s integration with a group based on the user action which is subscribing the group), wherein the user interface comprises an indication that the user has performed the first action and a recommendation for the user to perform the second action (i.e. Fig. 5 and [0094], a user interface displays the user currently selected to view feed items associated a group the user subscribes to and the recommendations section that displays group the user may be interested in subscribing to), cause the user interface to be rendered on a display associated with the user profile (i.e. Fig. 5, the user interface displayed with the user profile).
Based on DEOPURA in view of Xu it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Xu to the system of DEOPURA in order to increase user experience during user’s engagement with a group of users of DEOPURA system.

However, Xu teaches the user interface comprises the integration notification comprises an indexed integration notification that is configured to be rendered as part of a dynamic user integration portal (i.e. Fig. 8B, the interface that includes a button to a create new recommendation and other recommendations as a notification with a modified time so that the interface server as a dynamic user portal since it modified when a new recommendation is created). Therefore, the limitations of claims 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, DEOPURA does not explicitly disclose the dynamic user integration portal is transmitted using a prioritized resource allocation status.
However, Xu teaches the dynamic user integration portal is transmitted using a prioritized resource allocation status (i.e. prioritizing the available recommendations, or selecting among the available recommendations to serve a recommendation to a user. The number of levels can be configured to provide a desired granularity to facilitate the tailoring of recommendations, [0150]). Therefore, the limitations of claims 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, DEOPURA does not explicitly disclose the user interface is rendered in response to detecting a triggering user interaction.
However, Xu teaches the user interface is rendered in response to detecting a triggering user interaction (i.e. the recommendation platform can enable authorized users to customize the generation, triggering and provision of recommendations based on virtually any action that occurs within or with respect to the database system. Such actions can include user-initiated 

Regarding claim 6, DEOPURA teaches the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to determine a plurality of other user profiles associated with the user profile (i.e. determine a particular group of users might be interested in a particular presentation, based on user information that is associated with that particular group of users, [0041]); map a level of engagement for each of the plurality of other user profiles with respect to a plurality of other actions onto a functionality space; and select, from the plurality of other actions and based on the functionality space, the second action (i.e. This user information includes details about the particular user that are used to determine which prior presentations might be of interest to that particular user. For instance, in one implementation, a matching algorithm uses details about the user and matches them to keywords associated with the prior presentation to generate suggestions for selected ones of the prior presentations that might be of interest to that particular user, [0061]).

Regarding claim 7, DEOPURA does not explicitly disclose the second user action comprises a connecting with another user profile that is related to the user profile.
 However, Xu teaches the second user action comprises a connecting with another user profile that is related to the user profile (i.e. by establishing such a link, one user can see information generated by, generated about, or otherwise associated with another user. For instance, a first user can see information posted by a second user to the second user's profile page. In one example, when the first user is following the second user, the first user's news feed 

Regarding claims 8-11, 13-18, and 20, the limitations of claims 8-11, 13-18, and 20 are similar to the limitations of claims 1-6 and 7. DEOPURA further teaches a non-transitory computer storage medium comprising instructions (i.e. a machine-readable storage medium (media) having instructions stored thereon/in, [0104]). Therefore, the limitations of claims 8-11, 13-18, and 20 are rejected in the analysis of claims 1-5 and 7 above, and the claims are rejected on that basis.

Regarding claim 21, DEOPURA does not explicitly disclose the user profile that has recently been associated with the group-based communication system or a communication channel of the group-based communication system comprises one of a group of most- recently-joined user profiles.        
However, Xu teaches the user profile that has recently been associated with the group-based communication system or a communication channel of the group-based communication system comprises one of a group of most- recently-joined user profiles (i.e. an important role in connecting existing users of the social networking system, in engaging existing users, and in introducing new users to various other users, groups, records, and features of the social networking system as well as facilitating collaboration among both new and existing users, [0027]). Therefore, the limitations of claims 21 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
9/7/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447